DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 17, 2022 has been entered. Claim 35 has been added. Claims 1-8, 10, 13-14, 19-22, 24-28, 35 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Regarding independent claims 1, 14, 27 and 28, Applicant argues that Serret-Avila in view of Bolosky does not disclose “hashing a combination of a first [second] portion of the data stream and a first [second] metadata associated with a data stream” as required by claim 1.
	Examiner has carefully considered Applicant’s argument and respectfully disagrees. In response to the preceding argument examiner respectfully submits that Serret-Avila in view of Bolosky discloses the above limitations. Examiner interprets from Serret-Avila ([0070] As each sub-block P.sub.i in the file is received (508), the hash of the sub-block is calculated) where each sub-block representing a portion of stream data is hashed by a same hashing function to generate a hash value. While Serret-Avila does not explicitly disclose hashing the contents of each sub-block, where the contents include metadata, Bolosky discloses ([0081] directory servers send a hash value that represents the contents of the file (as well as its metadata) to a verifying machine for verification of the file contents), where a hash value represents the content as well as metadata of a file. It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila by the metadata system of Bolosky to hash a plurality of sub-blocks that represent multiple portions of a data stream. Where a sub-block file is comprised of its content as well as metadata that is descriptive of the file. One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]). Therefore the examiner maintains the rejection in view of Serret-Avila and Bolosky.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 14, 19-22, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Serret-Avila (U.S Pub # 20050235154) in view of Bolosky (U.S Pub # 20020194484).
With regards to claim 1, Serret-Avila discloses a method for creating verifiable data streams, the method comprising: 
creating a first hash value by hashing a combination of a first portion of the data stream and a first metadata associated with a data stream ([0073] as sub-blocks of data stream are received in Fig. 6, they are proceed in the manner described with Fig. 5. [0070] the hash of the sub-block is calculated using a hashing function); 
creating a second hash value by hashing a second portion of the data stream associated with the data stream (Fig. 6 [0070] as each sub-block in the file is received, calculate a hash value);
 creating a third hash value by hashing a combination comprising the first hash value and the second hash value ([0063] the hash of each sub-block is combined with the hash of the previous verification or check value to make a resulting check value. Therefore a third hash value would be based on the previous second hash value and the first value); and 
a first verified hash value, wherein the first verified hash value is based on the third hash value ([0063, 0069] check/verification value that can be used to verify the authenticity of the next sub-block of data that is received).  
Serret-Avila does not disclose however Bolosky discloses:
creating a hash value by hashing a combination of the data stream and a metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata);
uploading to a database ([0129] write to a distributed file system).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
	Claim 27 corresponds to claim 1 and is rejected accordingly.
	With regards to claim 2, Serret-Avila does not disclose however Bolosky discloses:
	wherein the first metadata is identical to the second metadata ([0115] metadata header including the hash tree).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
	With regards to claim 5, Serret-Avila further discloses:
wherein the first verified hash value is the third hash value (Serret-Avila [0063] resulting check value made by combining the hash of the sub-block with the previous check value).  
With regards to claim 6, Serret-Avila further discloses:
creating a fourth hash value by hashing a third portion of the data stream associated with the data stream (Fig. 6 [0073] as sub-blocks of a data stream is received, they are hashed); 
creating a fifth hash value by hashing a fourth portion of the data stream  associated with the data stream (Fig. 6 [0073] as sub-blocks of a data stream is received, they are hashed);  
creating a sixth hash value by hashing a combination comprising the fourth hash value and the fifth hash value (Fig. 6 [0073] as sub-blocks of a data stream is received, they are hashed); and 
creating the first verified hash value, wherein creating the first verified hash value comprises hashing a combination of the third hash value and the sixth hash value ([0074] The result of this hashing operation, H(P.sub.1') 608, is combined with the next check value in the stream, i.e., H(C.sub.2)' 610, and the hash of this combination, H(C.sub.1') 612, is calculated).  
Serret-Avila does not disclose however Bolosky discloses:
creating a hash value by hashing a combination of the data stream and a metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata);
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
With regards to claim 7, Serret-Avila further discloses:
obtaining N additional portions of the data stream, wherein N is a whole number > 1 (Fig. 10a-b [0091] the hash of each segment is taken yielding a plurality of hash values); 
creating a second verified hash value for use in verifying the group of N additional portions of the data stream ([0091] hash values are partitioned into groups and the hash of each group is computed. [0092-0093] signed check value based on the hash tree generated).  
Serret-Avila does not disclose however Bolosky discloses:
uploading to a database ([0129] write to a distributed file system).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
With regards to claim 8, Serret-Avila further discloses:
obtaining the N additional portions of the data stream comprises obtaining a fifth portion of the data stream and a sixth portion of the data stream (Fig. 10a-b [0091] hash of each segment), and 
creating the second verified hash value for use in verifying the group of N additional portions of the data stream comprises ([0092] hash tree): 
i._creating a seventh hash value by hashing the fifth portion of the data stream associated with the data stream ([0091-0092] group hash); 
ii. creating an eighth hash value by hashing the sixth portion of the data stream associated with the data stream ([0091-0092] group hash); and 
iii. creating the second verified hash value using the seventh hash value and the eighth hash value ([0092] signed check value based on the group hash), 
creating the second verified hash value using the seventh hash value and eighth hash value comprises hashing a combination of the seventh hash value and the eighth hash value to create a ninth hash value ([0091] the hash of each group is computed), and 
the second verified hash value is based on the ninth hash value ([0091] hash based on the individual segments).  
Serret-Avila does not disclose however Bolosky discloses:
creating a hash value by hashing a combination of the data stream and a metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata);
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
	With regards to claim 14, Serret-Avila discloses a method for verifying content, the method comprising: 
receiving a first portion of the content ([0076] as sub-blocks are received); 
creating a first hash value by hashing the first portion of the content
 	after receiving the first portion of the content, receiving a second portion of the content ([0073] as sub-blocks of data stream are received in Fig. 6, they are proceed in the manner described with Fig. 5. [0070] the hash of the sub-block is calculated using a hashing function);
creating a second hash value by hashing the second portion of the content (Fig. 6 [0070] as each sub-block in the file is received, calculate a hash value);
creating a third hash value by hashing a combination comprising the first hash value and the second hash value ([0063] the hash of each sub-block is combined with the hash of the previous verification or check value to make a resulting check value. Therefore a third hash value would be based on the previous second hash value and the first value);  
obtaining a first verified hash value for verifying at least the first and second portions of the content ([0063, 0069] check/verification value that can be used to verify the authenticity of the next sub-block of data that is received).  
comparing a first value to the first verified hash value, wherein the first value is based on the third hash value ([0070] the calculated check value is compared with the check value that was received); and     
verifying the first and second portions of the content as a result of determining that the first value equals the first verified value ([0071] if the two values are equal, then it is deemed authentic).  
Serret-Avila does not disclose however Bolosky discloses:
creating a hash value by hashing a combination of the data stream and a metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
	Claim 28 corresponds to claim 14 and is rejected accordingly.
	With regards to claim 19, Serret-Avila further discloses:
	after receiving the second portion of the content, receiving a third portion of the content (Fig. 6 [0073] as sub-blocks of a data stream is received, they are hashed);
creating a fourth hash value by hashing a third portion of the content associated with the content (Fig. 6 [0073] as sub-blocks of a data stream is received, they are hashed);  
after receiving the third portion of the content, receiving a fourth portion of the content ([0073] as sub-blocks are received); 
creating a fifth hash value by hashing a fourth portion of the content associated with the content (Fig. 6 [0073] as sub-blocks of a data stream is received, they are hashed);  
creating a sixth hash value by hashing a combination comprising the fourth hash value and the fifth hash value (Fig. 6 [0073] as sub-blocks of a data stream is received, they are hashed); and 
creating the first value, wherein creating the first value comprises hashing a combination of the third hash value and the sixth hash value ([0074] The result of this hashing operation, H(P.sub.1') 608, is combined with the next check value in the stream, i.e., H(C.sub.2)' 610, and the hash of this combination, H(C.sub.1') 612, is calculated),   
wherein verifying the first and the second portions of the content as a result of determining that the first value equals the first verified value further comprises verifying the third and fourth portions of the content ([0071] if the two values are equal, then it is deemed authentic).   
Serret-Avila does not disclose however Bolosky discloses:
creating a hash value by hashing a combination of the data stream and a metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata).
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
	One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
With regards to claim 20, Serret-Avila further discloses:
obtaining N additional portions of the content, wherein N is a whole number > 1 (Fig. 10a-b [0091] the hash of each segment is taken yielding a plurality of hash values);      
obtaining a second verified hash value for use in verifying the group of N additional portions of the content  ([0091] hash values are partitioned into groups and the hash of each group is computed. [0092-0093] signed check value based on the hash tree generated); 
creating a second value based on the N additional portions of the content  ([0091] hash values are partitioned into groups and the hash of each group is computed. [0092-0093] signed check value based on the hash tree generated); 
comparing the second value to the second verified hash value ([0093] input verification engine loads hash values needed to verify); and 
verifying the N additional portions of the content as a result of determining that the second value equals the second verified value ([0093] integrity of loaded hash values are verified).  
With regards to claim 21, Serret-Avila further discloses:
obtaining the N additional portions of the content comprises obtaining a fifth portion of the content and a sixth portion of the content (Fig. 10a-b [0091] hash of each segment), and 
creating the second value comprises ([0092] hash tree): 
creating a seventh hash value by hashing the fifth portion of the content associated with the content ([0091-0092] group hash); 
creating an eighth hash value by hashing the sixth portion of the content associated with the content ([0091-0092] group hash); and 
creating the second value using the seventh hash value and eighth hash value ([0092] signed check value based on the group hash).  
Serret-Avila does not disclose however Bolosky discloses:
a hash value by hashing a combination of the data stream and respective metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata);
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
With regards to claim 22, Serret-Ailva further discloses:
creating the second value using the seventh hash value and eighth hash value comprises hashing a combination of the seventh hash value and eighth hash value to create a ninth hash value ([0091] the hash of each group is computed), and 
the second value is based on the ninth hash value ([0091] hash based on the individual segments).    
Claims 3-4, 10, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Serret-Avila (U.S Pub # 20050235154) in view of Bolosky (U.S Pub # 20020194484) and in further view of Joshi (U.S Pub # 20030095790).
	With regards to claim 3, Serret-Avila does not disclose however Joshi discloses:
wherein the first metadata is different than the second metadata ([0043] metadata in the navigation file corresponding to particular scenes).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the MPEG system of Joshi to identify frames within a data stream.
	One of ordinary skill in the art would have been motivated to make this modification in order to packetize compressed video and audio data with relevant packet headers to be decompressed for playback (Joshi [0003]).
With regards to claim 4, Serret-Avila does not disclose however Joshi discloses:
wherein the first metadata comprises one or more of (i) a first location information and (ii) a first frame identifier, and wherein the second metadata comprises one or more of (i) a second location information and (ii) a second frame identifier ([0043] metadata including i-frame location).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the MPEG system of Joshi to identify frames within a data stream.
	One of ordinary skill in the art would have been motivated to make this modification in order to packetize compressed video and audio data with relevant packet headers to be decompressed for playback (Joshi [0003]).
With regards to claim 10, Serret-Avila does not disclose however Joshi discloses:
wherein the data stream comprises MPEG encoded data; and each said portion of the data stream comprises not more than one MPEG I-frame ([0029] the identified points and corresponding i-frames divide the data stream into labeled segments).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the MPEG system of Joshi to identify frames within a data stream.
	One of ordinary skill in the art would have been motivated to make this modification in order to packetize compressed video and audio data with relevant packet headers to be decompressed for playback (Joshi [0003]).
With regards to claim 24, Serret-Avila does not disclose however Joshi discloses:
wherein the content comprises MPEG encoded data; and each said portion of the content comprises not more than one MPEG I-frame ([0029] the identified points and corresponding i-frames divide the data stream into labeled segments).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the MPEG system of Joshi to identify frames within a data stream.
	One of ordinary skill in the art would have been motivated to make this modification in order to packetize compressed video and audio data with relevant packet headers to be decompressed for playback (Joshi [0003]).
Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Serret-Avila (U.S Pub # 20050235154) in view of Bolosky (U.S Pub # 20020194484) and in further view of McGregor (U.S Pub # 20150288512).
With regards to claim 13, Serret-Avila further discloses:
first and/or second verified hash value ([0063] check value)
hashing a respective portion of the data stream associated with the data stream ([0070] hash value).
Serret-Avila does not disclose however Bolosky discloses:
a hash value by hashing a combination of the data stream and respective metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata);
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
Serret-Avila does not disclose however McGregor discloses:
wherein the first and/or second hash value is obtained from a root of a Merkle tree (McGregor [0076] root hash is computed using a Merkle hash tree), such that leaf nodes of the Merkle tree are values obtained by hashing ([0076] the leaf nodes of the tree are the per-block HMAC values), and non-leaf nodes of the Merkle tree are values obtained by hashing a combination of direct children of the respective non-leaf node ([0076] a given intermediate node of the tree represents the output of a hash function computed over the hash values represented by the child nodes of that given node).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the system of McGregor to use a Merkle tree to obtain and compute hash values of a data stream.
One of ordinary skill in the art would have been motivated to make this modification in order to utilize a hierarchical hashing tree to organize encrypted hash key of a data stream along with its metadata (McGregor [0029]).
With regards to claim 26, Serret-Avila further discloses:
first and/or second value ([0063] check value)
hashing a respective portion of the data stream associated with the data stream ([0070] hash value).
Serret-Avila does not disclose however Bolosky discloses:
a hash value by hashing a combination of the data stream and respective metadata associated with the data stream ([0081] send a hash value that represents the contents of the file as well as its metadata);
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have combined the system of Serret-Avila by the system of Bolosky to hash file contents along with metadata associated with the corresponding file content.
One of ordinary skill in the art would have been motivated to make this modification in order to allow the efficient verification, reading and writing of a data stream (Bolosky [0070]).
Serret-Avila does not disclose however McGregor discloses:
wherein the first and/or second hash value is obtained from a root of a Merkle tree (McGregor [0076] root hash is computed using a Merkle hash tree), such that leaf nodes of the Merkle tree are values obtained by hashing ([0076] the leaf nodes of the tree are the per-block HMAC values), and non-leaf nodes of the Merkle tree are values obtained by hashing a combination of direct children of the respective non-leaf node ([0076] a given intermediate node of the tree represents the output of a hash function computed over the hash values represented by the child nodes of that given node).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the system of McGregor to use a Merkle tree to obtain and compute hash values of a data stream.
One of ordinary skill in the art would have been motivated to make this modification in order to utilize a hierarchical hashing tree to organize encrypted hash key of a data stream along with its metadata (McGregor [0029]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Serret-Avila (U.S Pub # 20050235154) in view of Bolosky (U.S Pub # 20020194484) and in further view of Phanishayee (U.S Pub # 20150120749).
With regards to claim 25, Serret-Avila does not disclose however Phanishayee discloses:
wherein the content comprises a time-series of sensor data ([0019] time series sensor data).  
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the system of Phanishayee to stream time-series sensor data.
One of ordinary skill in the art would have been motivated to make this modification in order for managing, e.g., storing, manipulating, and/or retrieving, data in connected device systems (Phanishayee [0003]).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Serret-Avila (U.S Pub # 20050235154) in view of Bolosky (U.S Pub # 20020194484) and in further view of Pennefather (U.S Pub # 20140122491).
With regards to claim 35, Serret-Avila further discloses:
the combination of the first portion of the data stream associated with the data stream ([0070] as sub-blocks of a data stream is received);
the combination of the second portion of the data stream associated with the data stream ([0070] as sub-blocks of a data stream is received);
the combination comprising the first hash value and the second hash value comprises one of (i) appending the first hash value and the second hash value, and (ii) xoring the first hash value and the second hash value ([0070] the hash of the sub-block is then combined with the next verification value that is received).
Serret-Avila does not disclose however Pennefather discloses:
the combination of the first portion of the data and the first metadata associated with the data comprises one of (i) appending the first portion of the data stream and the first metadata associated with the data stream, and (ii) xoring the first portion of the data stream and the first metadata associated with the data stream ([0065-0067] metadata is appended to the data collection buffer along with page data. Then a hash function may be generated based on the contents of the data collection buffer);
the combination of the second portion of the data and the second metadata associated with the data comprises one of (i) appending the second portion of the data stream and the second metadata associated with the data stream, and (ii) xoring the second portion of the data stream and the second metadata associated with the data stream ([0065-0067] metadata is appended to the data collection buffer along with page data. Then a hash function may be generated based on the contents of the data collection buffer).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the system of Serret-Avila and Bolosky by the system of Pennefather to append metadata to a collection buffer before the contents of the collection buffer is hashed.
One of ordinary skill in the art would have been motivated to make this modification in order to record both primary data and metadata into an electronic file (Pennefather [0004]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166